553 F.2d 1009
ATLANTIC SHIP SUPPLY, INC., Plaintiff-Appellant,v.M. S. "LUCY," formerly named M. S. "El Centroamericana," etal., Defendants,Hercules Trading Company, S. A. Panama, Claimant-Appellee,Metro Stevedores, Inc., et al., Intervening Plaintiffs-Appellants.
No. 75-2967.
United States Court of Appeals,Fifth Circuit.
June 13, 1977.

Frederick M. Lucarelli, Tampa, Fla., for Atlantic Ship Supply.
John P. Corcoran, Jr., Tampa, Fla., for Metro Stevedores.
Armin H. Smith, Jr., Tampa, Fla., for Central Oil Co.
Edward F. Gerace, Tampa, Fla., Christ Stratakis, New York City, for claimant-appellee.
Before JONES, COLEMAN and TJOFLAT, Circuit Judges.
PER CURIAM:


1
Appellants brought this action to foreclose maritime liens against the M/V LUCY (formerly the M/V EL CENTROAMERICANO) for supplies and necessaries furnished to that vessel in the Port of Tampa, Florida, in January 1973.  The appellee-claimant is the present owner of the vessel, having derived its title from the successful bidder at the July 1973 judicial sale of the vessel in Costa Rica.  At the trial below appellee claimed that the sale was made pursuant to the order of a Costa Rican court exercising admiralty jurisdiction and consequently the sale had given it title to the vessel free and clear of all liens and encumbrances.  After a bench trial, the lower court entered an opinion, found at D.C., 392 F.Supp. 179, and a final judgment dismissing the complaints.  Having reviewed the record and found no error in the district court's analysis and disposition of the issues, we AFFIRM.